Exhibit 10.7

 






INCENTIVE OPTION AGREEMENT
 
 
BETWEEN

 


QIN Wei






AND
 


WANG, Yanbin














Date: February 5, 2010


 
 
 

 

--------------------------------------------------------------------------------


 
    THIS INCENTIVE OPTION AGREEMENT (this "Agreement") is made on February 5,
2010 by and between Qin, Wei, a New Zealand citizen (the "Grantor") and WANG,
Yanbin ("Grantee").
 
    The Grantor and the Grantee are collectively referred to as the "Parties"
and each of them as a "Party".
 
    Whereas, the Grantor owns 10,000 (100%) issued and outstanding shares of
Fortune Fame International Limited (the “Company”), a British Virgin Islands
company.
 
    Whereas, the Grantee has contributed to the growth of Fortune Fame
International Limited. The Grantee has agreed to be, or continuously be, a
director, chairman, CEO or other executive officer of Fortune Fame International
Limitednot less than three years. In consideration of the Grantee’s
contributions to Fortune Fame International Limitedand as an incentive to the
Grantee to continue his commitment to Fortune Fame International Limited, the
Grantor has agreed to grant to the Grantee, and the Grantee has agreed to accept
from the Grantor, an incentive option (the “Option”) to purchase certain number
of ordinary shares of Fortune Fame International Limited (the "Option Shares")
as set forth in Schedule A to this Agreement.
 
    NOW, THEREFORE, in consideration of the foregoing recitals, the mutual
promises hereinafter set forth, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
 
1.  
DEFINITIONS



1.1.  
Defined Terms : In this Agreement (including the Recitals and the Schedules),
unless the context otherwise requires, the following words and expressions shall
have the following meanings:

 



 
 

--------------------------------------------------------------------------------

 

"Business Day" means a day (other than Saturdays, Sundays and public holidays)
on which banks are generally open for business in China;
 
 
"China" or "PRC" means the People's Republic of China;
 
"Completion Date" means the date falling seven (7) Business Days after the
service of the Exercise Notice by the Grantee on the Company;
 
"Completion" means the completion of the sale to and purchase by the Grantee of
the Option Shares under this Agreement;
 
"Distributions" means any cash proceeds arising from or in respect of, or in
exchange for, or accruing to or in consequence of the Option Shares from the
Effective Date to the Completion Date, including without limitation the
Dividends.
 
"Dividends" means the dividends declared by the Company and accrued in respect
of the Option Shares (whether or not such dividends shall have been paid and
received by the Grantee);
 
"Effective Date" means the date of execution of this Agreement;
 
"Exercise" means the exercise by the Grantee or his Nominee(s) of the Option
pursuant to the terms of this Agreement;
 
"Exercise Notice" means the notice substantially in the form set out in Part I
of Schedule B;
 
"Exercise Price" means the exercise price to be paid by the Grantee to the
Grantor in respect of the Option Shares issued to such Grantee as set forth
opposite his name in Schedule A;
 
"Nominee" means such person nominated by a Grantee in the Transfer Notice to be
the transferee of the Option or Option Shares;
 
"Option Effective Date" has the meaning ascribed to it in Clause 2.3;
 
"RMB" means the lawful currency of China;
 
"Transfer Notice" means the notice substantially in the form set out in Part II
of Schedule B;
 
"US$" or "United States Dollar" means the lawful currency of the United States
of America.
 



1.2.  
Interpretation: Except to the extent that the context requires otherwise:





1.2.1  
words denoting the singular shall include the plural and vice versa; words
denoting any gender shall include all genders; words denoting persons shall
include firms and corporations and vice versa;

 
 

 

--------------------------------------------------------------------------------


 


  
any reference to a statutory provision shall include such provision and any
regulations made in pursuance thereof as from time to time modified or
re-enacted whether before or after the date of this Agreement and (so far as
liability thereunder may exist or can arise) shall include also any past
statutory provisions or regulations (as from time to time modified or
re-enacted) which such provisions or regulations have directly or indirectly
replaced;

 
1.2.2  
the words "written" and "in writing" include any means of visible reproduction;

 
1.2.3  
any reference to "Clauses", "Recitals" and "Schedules" are to be construed as
references to clauses and recitals of, and schedules to, this Agreement; and



1.2.4  
any reference to a time of day is a reference to China time unless provided
otherwise.

 
1.2.5  
any reference to a time of day is a reference to China time unless provided
otherwise.

 
1.3.  
Headings: The headings in this Agreement are inserted for convenience only and
shall be ignored in construing this Agreement.

 
2.  
OPTION



2.1.  
Option: In consideration of the contributions which Grantee has made to the
Company and his continuing commitment to the Company, the Grantor hereby
irrevocably and unconditionally grants to such Grantee an Option for such
Grantee to acquire from the Grantor, at the Exercise Price, at any time during
the Exercise Period (defined below), to the extent that the Option has vested,
any or all of the Option Shares set forth opposite such Grantee’s in Schedule A
hereto, free from all claims, liens, charges, pledges, mortgages, trust,
equities and other encumbrances, and with all rights attaching thereto on the
Completion Date.



2.2.  
Vesting Schedule: Subject to the terms and conditions hereto, the Option may be
exercised, in whole or in part, in accordance with the following schedule:
 
34% of the Option Shares subject to the Option shall vest and become exercisable
on the sixty-first (61st) day following the end of 2009 fiscal year, 33% of the
Option Shares subject to the Option shall vest and become exercisable on the
sixty-first (61st) day following the end of 2010 fiscal year and 33% of the
Option Shares subject to the Option shall vest and become exercisable on the
sixty-first (61st) day following the end of 2011 fiscal year).



2.3.  
Exercise Period: The Option shall vest and become effective and exercisable at
the times commencing on the dates set forth in Section 2.2 (the “Option
Effective Date”) and shall expire five years from the date of the Option.  The
Option may be exercised by the Grantee (or his Nominee on behalf of the
Grantee), to the extent that the Option shall have vested, and only to that
extent, at any time prior to five years from the date of this Option (“Exercise
Period”).

 
2.4
Nominees:  The Grantee may, at any time during the Exercise Period, at his sole
discretion, nominate one or more person(s) (each a “Nominee”) to be the
transferee(s) of whole or part of the shares subject to his Option, who shall
hold and/or exercise the transferred Option on behalf of the Grantee.

 
 
 

 

--------------------------------------------------------------------------------


2.5. 
Exercise Notice: The Option may be exercised by the Grantee or his Nominee(s),
in whole or in part, at any time during the Exercise Period, by serving an
Exercise Notice on the Company.





2.6.  
Exercise: The Grantor agrees that he shall, upon receipt of the Exercise Notice,
transfer to the Grantee (or his Nominee(s), as the case may be) any and all of
the Option Shares specified in the Exercise Notice, free from all claims, liens,
charges, pledges, mortgages, trust, equities and other encumbrances, and with
all rights now or hereafter attaching thereto.  The Option shall be exercisable
only in compliance with the laws and regulations of the PRC and the British
Virgin Islands, and such Grantee (or his Nominee(s), as the case may be) shall
complete any and all approval or registration procedures regarding the exercise
of his Option at PRC competent authorities in accordance with applicable PRC
laws and regulations.



2.7.  
Transfer Notice: In case that a Grantee transfers any or all of his Option to
one or more Nominee(s) in accordance with Clause 2.4 above, the Grantee shall
serve a Transfer Notice on the Grantor.



2.8.  
Transfer to Nominees: The Grantor agrees that he shall, upon receipt of the
Transfer Notice, take all actions necessary to allow the Nominee(s) to be
entitled to any or all of Option Shares specified in the Transfer Notice.
 
Upon exercise by any Nominee(s) of the transferred Option on behalf of the
Grantee, the Grantee shall serve the Exercise Notice on the Grantor in his own
name for the exercising Nominee(s).  Upon receipt of such Exercise Option, the
Grantor shall issue to such Nominee(s) any and all of the relevant Option Shares
in the same manner as specified in Clause 2.6.



2.9.  
Payment of Exercise Price: Upon Exercise of the Option in whole or in part, the
Grantee (or his Nominee(s), as the case may be) shall pay the Exercise Price to
the Grantor.

 
2.10.  
The Grantor’s Obligation upon Exercise: The Grantor agrees that upon the
Exercise of any Option by a Grantee (or his Nominee(s)), he shall cause and
procure the number of Option Shares provided in the Exercise Notice to be
transferred to the Grantee (or his Nominee(s)) within seven (7) Business Days
after the date of the Exercise Notice.



3.  
INFORMATION, DISTRIBUTIONS AND ADJUSTMENTS



3.1.  
Information: The Grantee shall be entitled to request from the Grantor at any
time before the Completion, a copy of any information received from the Grantor
which may be in the possession of the Grantor and, upon such request, the
Grantor shall provide such information to the Grantee.

 
3.2.  
Distributions: The Grantor agrees that each Grantee shall be entitled to all the
Distributions in respect of his Option Shares.  In the event that any such
Distributions have been received by the Grantor for any reason, the Grantor
shall cause the existing shareholder at the request of the Grantee to pay an
amount equivalent to the Distributions received to the Grantee.

 
3.3.  
Adjustments: If, prior to the Completion, the Company shall effect any
adjustment in its share capital (such as share split, share dividend, share
combination or other similar acts), then the number of Option Shares and the
Exercise Price shall be adjusted accordingly to take into account such
adjustment.



 

 

--------------------------------------------------------------------------------


4.  
COMPLETION



4.1.  
Time and Venue: Completion of the sale and purchase of the Option Shares
pursuant to the Exercise shall take place at such place decided by the Grantee
on the Completion Date and reasonably acceptable to the Grantor.  The parties
agree that Hong Kong is a reasonable place for the completion of the sale.





4.2.  
Business at Completion: At Completion of each Exercise, all (but not part only)
of the following shall be transacted:

 
4.2.1  
the exercising Grantee shall pay the Exercise Price to the Grantor by wire
transfer or such other method as shall be reasonably acceptable to Grantor;

 
4.2.2  
the Grantor shall, and to the extent that any action on the part of other
shareholders or the directors is required, procure the then existing
shareholders and directors of the Company to, within seven (7) Business Days
after the date of Exercise Notice, deliver to the exercising Grantee (or his
Nominee(s), same below) the following documents and take all corporate actions
necessary to give effect to such delivery:

 
(a)  
a share certificate or share certificates in respect of the number of the Option
Shares exercised by the Grantee;

 
(b)  
a certified true copy of the register of members of the Company updated to show
the entry of the Grantee as the holder of the Option Shares so exercised; and



(c)  
any other documents as the Grantee may reasonably believe necessary to give
effect to the transfer of the exercised Option Shares.


 
5.  
CONFIDENTIALITY

 
The transaction contemplated hereunder and any information exchanged between the
Parties pursuant to this Agreement will be held in complete and strict
confidence by the concerned Parties and their respective advisors, and will not
be disclosed to any person except: (i) to the Parties’ respective officers,
directors, employees, agents, representatives, advisors, counsel and consultants
that reasonably require such information and who agree to comply with the
obligation of non-disclosure pursuant to this Agreement; (ii) with the express
prior written consent of the other Party; or (iii) as may be required to comply
with any applicable law, order, regulation or ruling, or an order, request or
direction of a government agency; provided, however, that the foregoing shall
not apply to information that: (1) was known to the receiving Party prior to its
first receipt from the other Party; (2) becomes a matter of public knowledge
without the fault of the receiving Party; or (3) is lawfully received by the
Party from a third person with no restrictions on its further dissemination.
 
 

 

--------------------------------------------------------------------------------


6.  
GRANTOR’S UNDERTAKINGS



 
Without the prior written consent of Grantee, the Grantor shall not and shall
procure the Company not to, (i) issue or create any new shares, equity,
registered capital, ownership interest, or equity-linked securities, or any
options or warrants that are directly convertible into, or exercisable or
exchangeable for, shares, equity, registered capital, ownership interest, or
equity-linked securities of the Company, or other similar equivalent
arrangements, (ii) alter the shareholding structure of the Company (other than
as a result of the transfer of existing shares pursuant to this agreement),
(iii) cancel or otherwise alter the Option Shares, (iv) amend the register of
members or the memorandum and articles of association of the Company, (v)
liquidate or wind up the Company, or (vi) act or omit to act in such a way that
would be detrimental to the interest of the Grantee in the Option Shares.  The
Grantor shall disclose to the Grantee true copies of all the financial, legal
and commercial documents of the Company and the resolutions of the shareholders
and the board of directors.



7.  
MISCELLANEOUS



7.1.  
Indulgence, Waiver Etc: No failure on the part of any Party to exercise and no
delay on the part of such Party in exercising any right hereunder will operate
as a release or waiver thereof, nor will any single or partial exercise of any
right under this Agreement preclude any other or further exercise of it or any
other right or remedy.



7.2.  
Effective Date and Continuing Effect of Agreement: This Agreement shall take
effect from the Effective Date.  All provisions of this Agreement shall not, so
far as they have not been performed at Completion, be in any respect
extinguished or affected by Completion or by any other event or matter
whatsoever and shall continue in full force and effect so far as they are
capable of being performed or observed, except in respect of those matters then
already performed.

 
7.3.  
Successors and Assigns: This Agreement shall be binding on and shall ensure for
the benefit of each of the Parties' successors and permitted assigns. Any
reference in this Agreement to any of the Parties shall be construed
accordingly.

 
7.4.  
Further Assurance: At any time after the date of this Agreement, each of the
Parties shall, and shall use its best endeavors to procure that any necessary
third party shall, execute such documents and do such acts and things as any
other Party may reasonably require for the purpose of giving to such other Party
the full benefit of all the provisions of this Agreement.

 
7.5.  
Remedies: No remedy conferred by any of the provisions of this Agreement is
intended to be exclusive of any other remedy which is otherwise available at
law, in equity, by statute or otherwise, and each and every other remedy shall
be cumulative and shall be in addition to every other remedy given hereunder or
now or hereafter existing at law, in equity, by statute or otherwise. The
election of any one or more of such remedies by any Party shall not constitute a
waiver by such Party of the right to pursue any other available remedies.

 
7.6.  
Severability of Provisions: If any provision of this Agreement is held to be
illegal, invalid or unenforceable in whole or in part in any jurisdiction, this
Agreement shall, as to such jurisdiction, continue to be valid as to its other
provisions and the remainder of the affected provision; and the legality,
validity and enforceability of such provision in any other jurisdiction shall be
unaffected.



7.7.  
Governing Law: This Agreement shall be governed by, and construed in accordance
with, the laws of the British Virgin Islands.



 

 

--------------------------------------------------------------------------------


7.8.  
Dispute Resolution: In the event of any dispute, claim or difference (the
"Dispute") between any Parties arising out of or in connection with this
Agreement, the Dispute shall be resolved in accordance with the following:

 
 
 
(a)
Negotiation between Parties; Mediations.  The Parties agree to negotiate in good
faith to resolve any Dispute.  If the negotiations do not resolve the Dispute to
the reasonable satisfaction of all parties within thirty (30) days, subsection
(b) below shall apply.

 
 
 
 (b)
Arbitration.  In the event the Parties are unable to settle a Dispute in
accordance with subsection (a) above, such Dispute shall be referred to and
finally settled by arbitration at Hong Kong International Arbitration Centre in
accordance with the UNCITRAL Arbitration Rules (the “UNCITRAL Rules”) in effect,
which rules are deemed to be incorporated by reference into this subsection
(b).  The arbitration tribunal shall consist of three arbitrators to be
appointed according to the UNCITRAL Rules.  The language of the arbitration
shall be English.

 


7.9.  
Counterparts: This Agreement may be signed in any number of counterparts, all of
which taken together shall constitute one and the same instrument.  Any Party
hereto may enter into this Agreement by signing any such counterpart.



[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF the Parties hereto have executed this Agreement on the date
first above written.


The Grantor










By: /s/ Wei Qin
Name: QIN, Wei
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF the Parties hereto have executed this Agreement on the date
first above written.


The Grantee








By: /s/ Yanbin Wang__
Name: WANG, Yanbin





















--------------------------------------------------------------------------------



SCHEDULE A
 


Grantee and Option Shares




Grantee
 
ID Card/Passport Number
 
Number of
Option Shares
 
Exercise Price
 
WANG, Yanbin
 
232126197206290839
10,000 ordinary shares
USD 0.01 per share



 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------




SCHEDULE B

Part I


Form of Exercise Notice


To:  QIN Wei(the “Grantor”)
        and Board of Directors of Fortune Fame International Limited




 
From: WANG, Yanbin (the “Grantee”)
 
    We refer to the Incentive Option Agreement (the "Option Agreement") dated
February 5, 2010 made between the Grantee and the Grantor.  Terms defined in the
Option Agreement shall have the same meanings as used herein.


    We hereby give you notice that we require you to sell to us / [Nominees'
names] in accordance with the terms and conditions of the Option Agreement, the
following Option Shares at the Exercise Price set out below, subject to the
terms and conditions set out in the Option Agreement. Completion shall take
place at [      ] on [                   ] at the office of Fortune Fame
International Limited in China






Grantee
Option Shares
Exercise Price
 
WANG, Yanbin
 
 
 
    USD 0.01 per share
 



Dated [                                     ]


Yours faithfully




___________________________
Name: WANG Yanbin
 [Grantee]
 
 
 

 
 
 

--------------------------------------------------------------------------------

 

Party II


Form of Transfer Notice




To:  QIN Wei(the “Grantor”)
        and Board of Directors of Fortune Fame International Limited
 
 
From: WANG, Yanbin (the “Grantee”)
 
    We refer to the Incentive Option Agreement (the "Option Agreement") dated
February 5, 2010 made between the Grantee and the Grantor.  Terms defined in the
Option Agreement shall have the same meanings as used herein.


    We hereby give you notice that we will transfer to [Nominees' names] the
following portion of the Option, expressed in terms of the number of Option
Shares represented by the portion of the Option transferred in accordance with
the terms and conditions of the Option Agreement,.
 
 




Grantee
Nominees
Option Shares Represented
 
WANG, Yanbin
 
 
 
    USD 0.01 per share
 



Dated [                                           ]




Yours faithfully






___________________________
Name: WANG, Yanbin
 [Grantee]
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 
